Order entered June 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00195-CV

                        DR. ERIC VANDERWERFF, D.C., Appellant

                                               V.

      TEXAS DEPARTMENT OF INSURANCE-DIVISION OF WORKERS'
  COMPENSATION AND COMMISSIONER RYAN BRANNAN, IN HIS OFFICIAL
 CAPACITY AND THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT,
                            Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-02886

                                           ORDER
       We GRANT appellees’ June 3, 2015 and June 4, 2015 unopposed first motions to extend

time to file briefs and ORDER the briefs be filed no later than July 10, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE